Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
2.	The continuation application filed on November 22, 2021 has been received and made of record. There was only one independent claim(claim 1). Applicant filed claim amendment on January 20, 2022, where applicant cancelled independent claim 1 and added new claims 2-20 of which claim 2 is independent claim. Therefore, claims 2-20 are pending for consideration.



Claim Rejections - 35 USC § 112
3.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 2-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claim limitations, "each of the first sensing cells comprises first openings; each of the first connection patterns comprises second openings; each of the second sensing cells comprises third openings; each of the second connection patterns comprises fourth openings; and each opening of the first openings, the second openings, the third openings, and the fourth openings exposes a same number of the pixels” in claim 2 are not described in specification in such way from where one of ordinary skill in the art readily understands the claimed invention. NO where in the “specification” submitted on November 22, 2021 describes, especially the limitations, “each opening of the first openings, the second openings, the third openings, and the fourth openings exposes a same number of the pixels” in the current application or even in the parent applications (13/584879, 14/995520, 15/958137, 16/774,996). “Each opening exposes at least one pixel”, it does not mean that each of the plurality openings has the same number of pixels. In Paragraph-59, it is disclosed as, “the openings 70 in the mesh structure of the first and second sensing electrodes 50 and 60 may be arranged so one opening 70 corresponds to, e.g., exposes, three pixels 20. However, example embodiments are not limited thereto, e.g., one opening 70 may be formed to correspond to one pixel 20. Therefore, each opening 70 may correspond to at least one pixel 20. For example, when the opening 70 corresponds to three pixels 20, the three pixels 20 may be set to be a red pixel, a green pixel, and a blue pixel, respectively”. Again in Paragraph-62 discloses, “the first connection pattern 52 and the second connection pattern 62 that defines additional openings 70. Although the case in which the first connection pattern 52 and the second connection pattern 62 are formed of one metal line is 20 shown in FIGS. 1 and 2, they may also be provided with the opening 70 for exposing the pixel 20”. NO where in the specification discloses same number of pixels exposed in each of the first openings, the second openings, the third openings, and the fourth openings. Therefore, priority for the limitations could not be claimed as in original filing date of the parent application. Therefore, the limitations are considered as new matter in the current application. 

Claims 3-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of their dependency on the rejected base claims respectively.

6.	Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations, “wherein the shape of the at least one first opening, the at least one second opening, and the plurality of third openings correspond to each other” are indefinite and unclear. Limitation is not disclosed clearly in the Specification in such a way that one of ordinary skill in the art clearly understands the phrases, “corresponds to each other”. It could be the similar shape or similar patterned of openings in each shape or any other meaning. Applicant should define the phrase, “corresponds to each other”. 

Information Disclosure Statement

7.	The information disclosure statement (IDS) submitted was filed along with the mailing date of the application on November 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
  
Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD. SAIFUL A. SIDDIQUI whose telephone number is (571)270-1530. The examiner can normally be reached M-F between 9:00AM-5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692